United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   July 13, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-51474
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

TERRY DIAL,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 7:06-CR-142-2
                       --------------------

Before DAVIS, BARKSDALE and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Terry Dial appeals his guilty-plea conviction for aiding and

abetting in the possession of pseudoephedrine to manufacture

methamphetamine in violation of 21 U.S.C. § 841(c)(2) and 18

U.S.C. § 2.    Dial argues that trial counsel was ineffective,

during rearraignment, for withdrawing Dial’s motion to suppress

evidence seized from his tent.

     As a general rule, we decline to review claims of

ineffective assistance of counsel on direct appeal, although we

may do so in exceptional cases.    See United States v. Higdon,

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 06-51474
                               -2-

832 F.2d 312, 313-14 (5th Cir. 1987).    This is not such a case.

Accordingly, we decline to review Dial’s ineffective assistance

claim in this direct appeal.   The judgment of the district court

is affirmed without prejudice to Dial’s right to raise an

ineffective assistance claim in a motion to vacate, set aside, or

correct sentence pursuant to 28 U.S.C. § 2255.   We express no

view on the merits of such a motion.

     AFFIRMED.